Citation Nr: 0610194	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-19 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty in the military from 
December 1966 to December 1970.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota. 

The veteran's claims file subsequently was transferred to the 
RO in Phoenix, Arizona, since he relocated, and that office 
forwarded the appeal to the Board.

Other records show the veteran also filed a claim in October 
2005 for service connection for neuropathy, including 
secondary to diabetes mellitus.  This additional claim, 
however, has not been adjudicated by the RO - much less 
denied and timely appealed to the Board.  38 C.F.R. § 20.200 
(2005).  So it is referred to the RO for appropriate 
development and consideration, as the Board does not 
currently have jurisdiction to consider it.

Aside from the claim for diabetes mellitus, also at issue are 
additional claims for service connection for thyroid removal 
and coronary artery disease.  These additional claims, 
however, must be further developed before being decided.  So, 
for the reasons discussed below, they are being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.




FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era, so 
exposure to Agent Orange is presumed.

2.  His diabetes mellitus is related to that exposure.


CONCLUSION OF LAW

The veteran's diabetes mellitus is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held in part that, to the extent possible, 
VCAA notice, as required by 38 U.S.C.A. § 5103, must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ or RO) decision on a claim for 
VA benefits.

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Here, the Board is granting the veteran's claim for the 
reasons discussed below.  
So despite the inadequate notice provided him concerning the 
elements to establish a disability rating and effective date 
for the disability on appeal, this is nonprejudicial - and 
therefore at most harmless error - inasmuch as he is 
receiving the requested benefit irrespective of this.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board 
must consider whether the veteran has been prejudiced 
thereby).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005) (citing McDonough Power Equip., Inc. v. Greenwood, 
464 U.S. 548, 553 (1984)).  See, as well, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence) and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Diabetes mellitus will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  See 
38 C.F.R. § 3.307(a).  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the service involved duty or visitation in the 
Republic of Vietnam.



Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) 
shall, in turn, be presumptively service connected if this 
requirement is met, even though there is no record of such 
disease during service.  They are:  chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  
The Board notes additionally that, as a result of amendments 
to 38 C.F.R. § 3.309(e), Type-II Diabetes Mellitus was added 
to the list of diseases for which presumptive service 
connection can be established.  The change was effective 
July 9, 2001.  See 66 Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).



The veteran's DD Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) indicates he had 2 years, 3 
months, and 25 days of foreign service.  He received the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal.  His Military Occupational Specialty (MOS) 
was aircraft fuel system mechanic.  His Airman Military 
Record indicates his foreign service was in Japan, from 
January 1968 to April 1970.

A letter associated with the veteran's service personnel 
records states he was awarded the Vietnam Service Medal "for 
duty performed in support of combat operations in and/or over 
the Republic of Vietnam."

Records from North Clinic show the veteran was diagnosed with 
non-insulin dependent diabetes mellitus in July 1993.  There 
are additional records from this facility dated up to and 
including July 2002.

Records from Cardiovascular Consultants, dated from June 1996 
to October 1999, and records from Deer Valley Family 
Practice, dated from January 2002 to March 2005, show a 
history of treatment for non-insulin dependent 
diabetes mellitus.

In several written statements, and according to an August 
2005 Report of Contact, the veteran said he worked in 
aircraft maintenance during his military service.  He also 
stated he was stationed in Japan but was sent on several 
temporary duty (TDY) assignments to Vietnam and Thailand to 
drop supplies, flares, and mark targets.

During his October 2005 Travel Board hearing, the veteran 
reiterated these allegations concerning his trips to Vietnam.  
He testified that he was stationed at Naha Air Base in 
Okinawa, Japan, during service, but that while stationed in 
Japan he had TDY in Udon, Thailand and in Ton Son Nhut, 
Vietnam.  He said he worked on planes on the flight line, as 
well as loaded and unloaded supplies, delivered items to 
outposts, and flew on "flare missions."  He also said that 
foliage in the tarmac areas in Vietnam was sprayed with Agent 
Orange to kill the grass.

Resolving all reasonable doubt in his favor, the Board finds 
there is sufficient evidence supporting the veteran's 
contention that his diabetes mellitus is causally related to 
the Agent Orange exposure he presumably experienced during 
service, specifically in Vietnam.  Although his personnel 
records concerning his claimed TDY assignments are not on 
file, thus precluding their independent confirmation, he 
nonetheless had credible testimony - under oath, during his 
October 2005 Travel Board hearing as to the exact nature and 
locations of his TDYs, including those to Vietnam.  More 
importantly, his DD Form 214 and associated letter confirm he 
received the Vietnam Service Medal specifically for duty in 
and/or over the Republic of Vietnam.  So he is entitled to 
the presumption of Agent Orange exposure while there - 
which, combined with the diagnosis of diabetes mellitus, 
means he is entitled to the presumption of service connection 
for this condition.  38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

Service connection for diabetes mellitus, secondary to Agent 
Orange exposure, is granted.


REMAND

The Board also observes the veteran's claims for service 
connection for thyroid removal and coronary artery disease 
were denied in a November 2002 rating decision by the RO.  
And in September 2003, in response, he submitted a letter 
indicating that he disagreed with, and intended to appeal, 
the November 2002 decision denying these claims, as well as 
his claim for service connection for depression.  He 
subsequently withdrew his claim for depression, per se, 
in his May 2004 VA Form 9, indicating instead that he was 
claiming 
post-traumatic stress disorder (PTSD) from his service in 
Vietnam.  This claim since has been adjudicated and denied by 
the RO in September 2005.  He never withdrew his other claims 
for thyroid removal and coronary artery disease, however.  
See 38 C.F.R. § 20.204(b), (c) (2005).

The September 2003 statement was a timely notice of 
disagreement (NOD) with the RO's November 2002 decision 
denying service connection for thyroid removal and coronary 
artery disease.  So these claims must be remanded to the RO 
for issuance of a statement of the case (SOC), as opposed to 
merely referred there.  See Manlincon v. West, 12 Vet. App. 
238, 240-241 (1999).  The veteran also must be given an 
opportunity to perfect an appeal to the Board concerning 
these additional issues by submitting a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement).  
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 
20.304, 20.305.

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

Send the veteran and his representative 
an SOC on the remaining issues of 
entitlement to service connection for 
thyroid removal and coronary artery 
disease.  Advise them he still needs to 
file a timely substantive appeal (e.g., a 
VA Form 9) concerning these additional 
claims, if he wants the Board to consider 
them, and inform him of the time limit 
for doing this.

If, and only if, he submits a timely 
substantive appeal concerning these 
additional issues should they be returned 
to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claims that are being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of him until he is notified.



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


